Case 1:17-cv-01734-RGA Document 542 Filed 08/12/20 Page 1 of 3 PageID #: 24829




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


SPRINT COMMUNICATIONS         )
COMPANY L.P.,                 )
                              )
           Plaintiff,         )
                              )
      v.                      )                               Civ. No. 17-1734-RGA
                              )
CHARTER COMMUNICATIONS, INC., )
CHARTER COMMUNICATIONS        )
HOLDINGS, LLC, SPECTRUM       )
MANAGEMENT HOLDING COMPANY )
LLC, CHARTER COMMUNICATIONS    )
OPERATING, LLC, BRIGHT HOUSE   )
NETWORKS, LLC,                )
                              )
           Defendants.        )



                                     MEMORANDUM ORDER
         The Special Master resolved disputes relating generally to production of documents on

the subject of Charter’s knowledge of the patents-in-suit. (D.I. 299). A principal player in this

drama is Mr. Abramov, who was in-house patent counsel for Charter.

         Sprint has objected. (D.I. 328). Charter has responded. (D.I. 356). I review the

objected-to rulings de novo.

         Sprint’s objections are not much help. I have had to go back to Sprint’s original request

of the Special Master, which, in terms of argument, is five paragraphs long. (D.I. 329-1 Exh. 1,

at 3-4).1 Sprint describes its requests for production – there are twelve of them at issue – as

“narrow, targeted sets to avoid Charter’s claims of burden.” (Id. at 3, identifying RFPs 45-50, 70,



1
    References to the documents filed with the objections cite the page number in the header.
Case 1:17-cv-01734-RGA Document 542 Filed 08/12/20 Page 2 of 3 PageID #: 24830




91-92, and 113-15, id. at 3 n.3). From what I can see by looking at the RFPs, Charter has

conceded in interrogatory responses that it knew about various identified patents being asserted

against various identified companies 2 (see RFPs 45, 46, 47, 48, at D.I. 329-1 Exh. 1-B, at 68-70),

making documentary searches related to those topics unnecessary and duplicative, and most of

the rest of the RFPs 3 do not appear to be requests to which I would compel further document

responses. They include a request for correspondence between Mr. Wunsch and Mr. Doody (see

RFP 49, D.I. 329-1, Exh. 1-B, at 70-71, which Charter said it would do), correspondence

between Mr. Abramov and Mr. Ball (see RFP 50, D.I. 329-1, at 71, which Charter said it would

do), a search of Mr. Woelk’s files, which has already been done (see RFP 91, Exh. 1-C, at 98-

99), and searches of Mr. Abramov’s files as though he were an ESI custodian when he is not one

(see RFPs 113, 114, 115, at D.I. 329-1, Exh. 1-C, at 116-19).

       RFP 70 (D.I. 329-1, Exh. 1-B, at 84-85), to which Charter refused to respond, seems to

call for nothing but documents that would likely be protected by the attorney-client privilege.

       There is a lot of ink spilled over the documents collected from Mr. Abramov by Charter,

but given Charter’s assertion that all but two of the documents are protected by attorney-client

privilege (D.I. 356 at 2 n.1), which is a completely plausible assertion, an order compelling

production would just result in the creation of a privilege log, which at this stage of the litigation

would most likely lead to nothing but wasted effort.

       Sprint’s argument in regard to Interrogatory 7 is that the response is insufficient. The

Special Master ordered supplementation to the original response. (D.I. 246). Charter



2
  Narrative confirmation is provided in response to Interrogatory No. 7. (See D.I. 329-1, Exh. 1-
K, at 189-92).
3
  I cannot evaluate RFP 92 simply by looking at it, but there is no separate argument about it in
either the letter moving to compel or in the objections, so I consider any separate argument about
it to have been waived.
Case 1:17-cv-01734-RGA Document 542 Filed 08/12/20 Page 3 of 3 PageID #: 24831




supplemented. (D.I. 329-1, Exh. 1-K, at 189-94). The argument now is that the supplementation

was insufficient. The supplementation identifies a Charter and a Bright House representative

with knowledge of Sprint’s earlier litigation against other parties. I am satisfied that this is

sufficient. Thus, I also decline to order sanctions against Charter.

       Sprint’s Objections (D.I. 328) are OVERRRULED. The underlying motion to compel is

DENIED.

       IT IS SO ORDERED this 12th
                             ___ day of August 2020.

                                                               /s/ Judge Richard G. Andrews
                                                               ___________________________
                                                               United States District Judge
